internal_revenue_service number release date index number 6041a -------------------------- ------------------------------ ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc intl bo1 plr-155233-04 date date ty ------- legend plan a ----------------------------------------------------------- ----------------------------------------- -------------------------------------------------------------------------- ---------------------- -------------------------------------------------- ------------------------------------------------------- -------- ------------- ---------------------- plan b company c company d state e state f date dear -------------------------- this is in response to a letter dated date as supplemented by a letter dated date requesting rulings on behalf of plan a plan b and company c and its subsidiaries including company d under sec_933 sec_3405 sec_6041 sec_6041a and sec_6047 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-155233-04 company c is incorporated in state e company d is a wholly owned subsidiary of company c that is incorporated in state f company d’s principal_place_of_business is located in puerto rico company d has made an election to report its income separately as a possession_corporation under sec_936 prior to date company c maintained plan a a u s qualified_retirement_plan under sec_401 that covered employees of company c and company d who are employed in the united_states and puerto rico effective on date company d established plan b a profit sharing plan containing a cash_or_deferred_arrangement in puerto rico for the benefit of its employees in puerto rico assets attributable to participants resident in puerto rico were transferred from plan a to plan b plan b covers solely puerto rico residents as that term is defined in sec_1_501_a_-1 in addition all participants in plan b are and will at all relevant times be bona fine residents of puerto rico for purposes of sec_933 all services giving rise to contributions to plan b including contributions that were transferred to plan b from plan a have been and will be performed in puerto rico it is intended that plan b remain a qualified_plan under section a and e of the puerto rico internal_revenue_code with a_trust located in and established under the laws of puerto rico under sec_1022 of the employee_retirement_income_security_act_of_1974 as amended erisa the trust will be treated for purposes of sec_501 as if it were an organization described in sec_401 no election will be made under sec_1022 of erisa to have the provisions of title ii of erisa apply under the current practice distributions from plan b to participants and beneficiaries are divided into two components i the portion attributable to employee and employer contributions to plan b contributions and ii the portion attributable to earnings and accretions with respect to employee and employer contributions earnings and accretions the earnings and accretions portion is further divided into two subcomponents a earnings and accretions that accrued on account balances prior to the time they were transferred from plan a to plan b pre-transfer earnings and accretions and b earnings and accretions that accrued on account balances on or after the time they were transferred to plan b from plan a post-transfer earnings and accretions the contributions portion of each distribution from plan b is treated as income derived from sources without the united_states because the underlying services are performed by plan b participants entirely in puerto rico the post-transfer earnings and accretions portion of each distribution is treated as income derived from sources outside the united_states because the situs of the trust for plan b is puerto rico consequently there is no withholding under sec_3405 on the contributions or post- transfer earnings and accretions portions of the distribution similarly the reporting requirements under sec_3405 sec_6041 sec_6041a and sec_6047 do not apply to the contributions and post-transfer earnings and accretions portions of the distribution plr-155233-04 the pre-transfer earnings and accretions portion of each distribution from plan b currently is treated as income derived from sources within the united_states that is subject_to_withholding under sec_3405 and reporting under sec_6041 sec_6041a and sec_6047 company d and plan b propose to change the treatment of the pre-transfer earnings and accretions portion of the distribution they plan to treat the pre-transfer earnings and accretions portion of the distribution as income derived from sources outside the united_states rulings requested the following rulings are requested the pre-transfer earnings and accretion portion of a distribution from plan b to a participant who is bona_fide_resident_of_puerto_rico constitutes income derived from sources within puerto rico for purposes of sec_933 no portion of a distribution from plan b to a participant who is a bona_fide_resident_of_puerto_rico will be subject_to_withholding under sec_3405 and no information_return made either on form 1099-r or any other form will be required to be filed with the u s internal_revenue_service and no related statement will be required to be furnished to any plan b participant who is a bona_fide_resident_of_puerto_rico in connection with any distribution from plan b pursuant to sec_6041 sec_6041a or sec_6047 law and analysis first ruling_request sec_933 provides that in the case of an individual who is a bona_fide_resident_of_puerto_rico during the entire taxable_year income derived from sources within puerto rico other than amounts received for services performed as an employee of the united_states or an agency thereof is excluded from gross_income and is exempt from tax under subtitle a of the code except that the individual is not allowed as a deduction from gross_income any deductions other than the deduction available under sec_151 relating to personal exemptions or any credit properly allocable or chargeable against amounts excluded from gross_income under sec_933 sec_1_863-6 of the income_tax regulations provides that the principles applied for determining income from sources within and without the united_states shall generally be applied for purposes of determining income from sources within and without a possession_of_the_united_states for tax years beginning after date see also sec_937 plr-155233-04 sec_861 through contain rules for sourcing income for services performed within and without the united_states but those sections contain no specific provision regarding the source_of_income from pensions sec_861 provides that compensation_for labor or personal services performed within the united_states shall be treated as income_from_sources_within_the_united_states and sec_862 provides that compensation_for labor or personal services performed without the united_states shall be treated as income_from_sources_without_the_united_states under sec_863 income from services rendered partly within and partly without the united_states is treated as derived partly from sources within and partly from sources without the united_states revrul_79_388 1979_2_cb_270 provides rules for determining the source of distributions from a private employer's qualified_pension plan that is located in the united_states and pays benefits to a retired nonresident_alien_individual who earned the right to the payments by performing services both within and without the united_states the revenue_ruling provides that such pension distributions must be allocated between united_states and foreign_source_income as follows i the portion of each distribution attributable to employer contributions with respect to services performed within the united_states is income from united_states sources ii the portion of each distribution attributable to employer contributions with respect to services performed without the united_states is income from foreign sources and iii the portion of each distribution attributable to earnings on or accretions to employer contributions is income from united_states sources the court of federal claims upheld the revrul_79_388 rule for sourcing the earnings and accretions portion of a distribution from a united_states plan in 33_fedclaims_628 aff'd without published opinion 91_f3d_170 fed cir cert_denied 519_us_1040 sec_501 provides in relevant part that an organization described in sec_401 generally is exempt from income_taxation sec_1022 of erisa provides that for purposes of sec_501 any trust forming part of a pension profit-sharing or stock_bonus_plan all of the participants of which are residents of puerto rico is treated as an organization described in sec_401 if the trust both forms part of a pension profit-sharing or stock_bonus_plan and is exempt from income_tax under the laws of puerto rico the trust that forms part of plan b will be treated as an organization described in sec_401 for purposes of sec_501 provided that all of the participants are and continue to be residents of puerto rico and that plan b is and continues to be tax exempt under the laws of puerto rico thus distributions from plan b to participants who are bona_fide residents of puerto rico will be distributions from a_trust that is exempt from united_states income_tax on the income from its united_states investments under these circumstances it is appropriate to source the earnings and plr-155233-04 accretions portion of each distribution based on the situs of the trust at the time of the distribution therefore with respect to your first ruling_request we conclude that the pre-transfer earnings and accretions portion of a distribution from plan b to a bona_fide_resident_of_puerto_rico constitutes income derived from sources within puerto rico for purposes of sec_933 second ruling_request sec_3405 generally provides that the payor of a designated_distribution shall withhold from such payment a stated portion of such distribution in the case where such designated_distribution is a periodic_payment or a nonperiodic_payment other than an eligible_rollover_distribution the distributee may elect out of such withholding sec_3405 provides in effect that such election is available for any periodic or nonperiodic_distribution that is to be delivered within any possession_of_the_united_states however in the case of any designated_distribution that is an eligible_rollover_distribution no such election is available and the payor of such distribution shall withhold an amount equal to percent of such distribution unless the distributee elects to have the distribution directly rolled over to an eligible_retirement_plan see sec_3405 and sec_35 c -1 q a-1 and q a-2 of the treasury regulations sec_3405 and sec_35_3405-1t qs as d-1 through d-34 of the temporary employment_tax regulations set forth various rules relating to the requirements and election procedures regarding elections out of withholding with which the payor must comply for periodic and nonperiodic payments as well as designated distributions generally sec_3405 defines a designated_distribution as any payment or distribution from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity under sec_3405 the term designated_distribution does not include the portion of a distribution or payment that it is reasonable to believe is not includible in gross_income see sec_35_3405-1t q a a-2 of the temporary employment_tax regulations based upon the facts discussed above it is reasonable to believe that no amount of any distribution from plan b to a bona_fide_resident_of_puerto_rico will be includible in gross_income by reason of the application of sec_933 therefore with respect to your second ruling_request we conclude that no portion of any distribution from plan b to a bona_fide_resident_of_puerto_rico will be subject_to_withholding under sec_3405 without regard to whether such distribution is considered a periodic_payment a nonperiodic_payment or an eligible_rollover_distribution third ruling_request plr-155233-04 sec_6041 provides in relevant part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remuneration emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary sec_6041 provides in relevant part that every person required to make a return under sec_6041 shall furnish to each person with respect to whom such return is required a written_statement showing the name address and phone number of the information contact of the person required to make such return and the aggregate amount of payments to the person required to be shown on the return sec_6041a provides in relevant part that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calendar_year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person is dollar_figure or more then the service-recipient shall make a return according to the forms or regulations prescribed by the secretary sec_1_6041-2 of the income_tax regulations provides in relevant part that amounts which are distributed or made available to a beneficiary and to which sec_402 relating to employees' trusts or sec_403 relating to employee annuity_plans applies shall be reported on forms and to the extent such amounts are includible in the gross_income of such beneficiary if the amounts so includible aggregate dollar_figure or more in any calendar_year sec_1_6041-1 of the income_tax regulations provides in relevant part that where a form_1099 is required to be filed a separate form_1099 shall be furnished for each applicable_person to whom payments are made sec_6047 provides in relevant part that the secretary shall by forms or regulations require that an employer maintaining a plan from which designated distributions as defined in sec_3405 may be made make returns and reports regarding such plan to the secretary and to the participants and beneficiaries of such plan no return or report may be required with respect to distributions to any person during any year unless such distributions aggregate dollar_figure or more sec_35_3405-1 of the employment_tax regulations q a e-8 provides that compliance with the reporting requirements of sec_6047 is required whenever there is a designated_distribution to which sec_3405 applies therefore the old law rule that distributions of less than dollar_figure per year do not require reporting no longer applies sec_35_3405-1 of the regulations q a e-9 provides that the reporting requirements will be satisfied if form_1099 is filed with respect to each payee in the plr-155233-04 absence of other forms and regulations with respect to your third ruling_request we conclude that trustee b will not be required to report payments from plan b on form_1099 or any other form required to be filed with the internal_revenue_service and no related statement will be required to be furnished to any puerto rico participant in connection with any distribution from plan b pursuant to either sec_6041 or sec_6041a we also conclude that because no portion of a distribution from plan b to a bona_fide_resident_of_puerto_rico is subject_to the withholding rules of sec_3405 no portion of such distribution is subject_to the requirements of sec_6047 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether the recipients of distributions from plan b are bona_fide residents of puerto rico for purposes of sec_933 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely ______________________________ m grace fleeman senior counsel office of the associate chief_counsel international
